Name: Council Regulation (EEC) No 1457/82 of 18 May 1982 fixing rice prices for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/20 Official Journal of the European Communities 14 . 6 . 82 COUNCIL REGULATION (EEC) No 1457/82 of 18 May 1982 fixing rice prices for the 1982/83 marketing year Whereas the target price for husked rice should be derived from the intervention price for paddy rice, in accordance with the criteria set out in Article 4 (3 ) of Regulation (EEC) No 1418/76 ; Whereas, for the products referred to in this Regulation, the application of the criteria for the fixing of the different prices and the application of the measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated herein, HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( 1 ), as last amended by the 1979 Act of Accession, and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes simultaneous account of the policy in respect of rice production and the use of rice and of improved farm incomes; For the 1982/83 marketing year, the rice prices shall be as follows : (a) intervention price, paddy rice: 290-55 ECU per tonne; (b ) target price, husked rice : 496-69 ECU per tonne. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER OJ No L 166 , 25. 6. 1976, p . 1 . (2 ) OJ No C 104, 26. 4. 1982 , p . 25 . (3 ) OJ No C 114, 6 . 5 . 1982, p . 1 .